DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 21 June, 2021. The amendments have been entered.
Accordingly, claims 1-8 and 10-18 remain pending, wherein claim 9 has been cancelled.
The amendments to the specification have been entered, and overcome the objection (issue 3, as noted by the Applicant at pg. 5 of the response filed on 21 June, 2021) to the drawings noted in the Non-Final Rejection mailed on 22 December, 2020. The objection is withdrawn, and no new matter has been entered.
The drawings were received on 21 June, 2021.  These drawings are acceptable (objection issues 1-2, as noted by the Applicant at pg. 5 of the response filed on 21 June, 2021 have been overcome, and thereby, have been withdrawn). No new matter has been submitted within the drawings, and thereby, the amendments to the drawings have been entered.

Claim Objections
Claims 1 and 10 and 11 are objected to because of the following informalities: 
Claims 1 and 10 recite, “means for circulating the heat transfer fluid”, which is a means-plus-function claim limitation interpreted under 35 U.S.C 112(f). When interpreted as such, it is determined that the limitation is associated with the “first circuit” (see pg. 1, 4-10, and 15 of the specification of the present invention) which circulates a heat transfer fluid. Thus, based on the claims, as recited in light of the specification, it is evident that the “means for circulating the heat transfer fluid” is the “heat transfer fluid circuit”, such that the language used within the claims should be consistent per the requirement under 37 CFR 1.71 (a) for “full, clear, concise, and exact terms”. Therefore, the claim should recite each reference of the means for circulating the heat transfer fluid, as the heat transfer fluid circuit.
Claim 1 recites in the first mode described, “a mode in which the heat transfer fluid circulates in a loop comprising at least, successively, the means for storing calories and/or frigories configured to provide the fluid directly and optionally to one of the at least one component, and the second heat exchanger”, which is understood, based on the context of the claim, to provide heat transfer fluid directly and optionally to one of the at least one component and second heat exchanger. Therefore, the claims should be consistent with the requirement under 37 CFR 1.71 (a) to provide the claim recites - -a mode in which the heat transfer fluid circulates in a loop comprising at least, successively, the means for storing calories and/or frigories configured to provide the heat transfer fluid directly and optionally to one of the at least one component, and the second heat exchanger - -.
Claims 1, 10, and 11 recite, “means for storing calories”, which based on broadest reasonable interpretation of the claims, in light of the specification, is the same structures as the previously recited, “means for storing calories and/or frigories”. As the claims should be consistent per the requirement under 37 CFR 1.71 (a) for “full, clear, concise, and exact terms”, the claim limitations should be amended to recite - - means for storing calories and/or frigories 
Claim 11 recites in the first mode described, “a mode in which the heat transfer fluid circulates in a loop comprising at least successively the means for storing calories and/or frigories configured to provide the fluid directly and optionally to one of the at least one component, and the second heat exchanger”, which is understood, based on the context of the claim, to provide heat transfer fluid directly and optionally to one of the at least one component and second heat exchanger. Therefore, the claims should be consistent with the requirement under 37 CFR 1.71 (a) to provide the claim recites - -a mode in which the heat transfer fluid circulates in a loop comprising at least, successively, the means for storing calories and/or frigories configured to provide the heat transfer fluid directly and optionally to one of the at least one component, and the second heat exchanger - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations remain interpreted under 35 U.S.C. 112(f), or pre-AIA  112, sixth paragraph, as noted within the Non-Final Office Action mailed on 22 December, 2020.
In particular, the claim limitation is at least, “bypass means” recited in claims 8 and 18.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for storing calories”/”means for storing calories and/or frigories” in claims 1, 10, and 11, “first heating means” in claims 5 and 15, “second heating means” in claims 6 and 16, and “third heating means” in claims 7 and 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fifth heat exchanger" in the second and fourth modes described by the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites - - [[the]] a fifth heat exchanger - -, which provides antecedent basis for dependent claim 4, such that claim 4 is construed to recite - - [[a]] the fifth heat exchanger - -.
Claims 2-8 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 3 recites, “the heat transfer fluid circuit configured to transfer frigories from the third heat exchanger to at least one of the vehicle components, for example to the internal combustion engine or the electric motor and/or the battery”, which renders the claim indefinite, in view of the amendments made to claim 1 which provided “wherein the at least one component comprises a first component comprising a battery, a second component comprising an electric motor, and a third component comprising an internal combustion engine”. The addition of the exemplary claim language leads to confusion over the intended scope of the claim. See MPEP § 2176.05(d). It is unclear whether or not the components listed within claim 1 are intended to be the same components which the heat transfer circuit is configured to transfer frigories to or not. Therefore, one having ordinary skill within the art would not be apprised of the metes and bounds of the claimed invention, and therefore, it is being construed for examination purposes that the claims are directed towards - - the heat transfer fluid circuit configured to transfer frigories from the third heat exchanger to at least one of the vehicle components, 
Claim 10, is directed to “an installation for the thermal conditioning of a passenger compartment and/or at least one component of a motor vehicle”, which is then later claimed to comprise within the heat transfer fluid circuit, “at least one component of a motor vehicle to be heated and/or cooled by the heat transfer fluid circuit”, which renders the claim indefinite.  Is the at least one component recited second a part of the same motor vehicle which the installation is provide or another motor vehicle? Is the at least one component of the motor vehicle different or the same as the initially recited at least one component of the motor vehicle? The specification is directed to a single vehicle, but the metes and bounds of the claimed invention are unclear with regards to the relationship between the two at least one components of a motor vehicle, as various components can be described as the at least one component, such that it is unclear if there are two components attempting to be claimed. For examination purposes, it is being construed that the claims are directed to an installation for thermal conditioning of a passenger compartment and/or at least one component of a motor vehicle, wherein the heat transfer circuit comprises the at least one component of the motor vehicle to be heated and/or cooled by the heat transfer fluid circuit.
Claim 11 recites the limitation "the compressor" in the first, second, and fourth modes described by the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites - - [[the]] a compressor - -.
Claim 11 recites the limitation "the fifth heat exchanger" in the first, second, and fourth modes described by the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites - - [[the]] a fifth heat exchanger - -, which provides antecedent basis for dependent claim 14, such that claim 14 is construed to recite - - [[a]] the fifth heat exchanger - -.
Claims 12-18 depend from rejected claim 11, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 13 recites, “the heat transfer fluid circuit configured to transfer frigories from the third heat exchanger to at least one of the vehicle components, for example to the internal combustion engine or the electric motor and/or the battery”, which renders the claim indefinite, in view of the amendments made to claim 11 which provided “wherein the at least one component comprises a first component comprising a battery, a second component comprising an electric motor, and a third component comprising an internal combustion engine”. The addition of the exemplary claim language leads to confusion over the intended scope of the claim. See MPEP § 2176.05(d). It is unclear whether or not the components listed within claim 1 are intended to be the same components which the heat transfer circuit is configured to transfer frigories to or not. Therefore, one having ordinary skill within the art would not be apprised of the metes and bounds of the claimed invention, and therefore, it is being construed for examination purposes that the claims are directed towards - - the heat transfer fluid circuit configured to transfer frigories from the third heat exchanger to at least one of the vehicle components, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NEVEU (EP 2263894 A1 – published 22 December, 2010, see provided English machine translation for citations), in view of TAKEUCHI (US 2014/0041826 A1 – published 13 February, 2014) and HALLER (US 2006/0137853 A1).
As to claim 10 (as interpreted in the rejection under 35 U.S.C. 112(b) and claim objections), NEVEU discloses an installation for the thermal conditioning of a passenger compartment and/or at least one component of the motor vehicle, comprising:
a heat transfer fluid circuit (20) for circulating a heat transfer fluid (par. 11, lines 146-147); and
a refrigerant fluid circuit (2) for circulating a refrigerant fluid(par. 10, lines 129) and capable of forming a heat pump type circuit (various modes described, but at least par. 30, lines 328-329 provide that the second circuit, 2, is capable of operating in a heat pump mode),
wherein the heat transfer fluid circuit comprises:
at least one component of motor vehicle to be heated and/or cooled by the heat transfer circuit (par. 80, lines 864-867);
means for storing calories and/or frigories (28; par. 12, lines 156-159), the means for storing calories and/or frigories comprising a phase change material (par. 12, lines 158-163);
a first heat exchanger (either 30 or 32; par. 11, lines 150-151) forming an evaporator and capable of exchanging heat with the refrigerant (par. 13, lines 166-175 or par. 14, lines 179-185, depending on which heat exchanger is used as the first heat exchanger); and
a second heat exchanger(38; par. 16, lines 200-202;par. 28, lines 309-310) capable of heating or cooling air intended to enter the passenger compartment of the vehicle (par. 16, lines 200-202; par. 28, lines 309-310; par, 28, lines 307-308; par. 37, lines 421-425), the heat transfer fluid circuit capable of drawing frigories and/or calories from the means for storing calories and/or frigories( par. 16, lines 200-202;par. 28, lines 309-310; par. 37, lines 421-425) or the first heat exchanger (par. 30, lines 330-338; par. 30, lines 328-337; par. 38, lines 429-431), so as to transfer them to the second heat exchanger (par. 16, lines 198-200)
wherein the refrigerant fluid circuit comprises:
a sixth heat exchanger (14; par. 10, lines 138-140) capable of forming an evaporator (par. 10, lines 138-140) and capable of exchanging heat with air intended to enter the passenger compartment of the vehicle (par. 84, lines 906-907),
wherein the heat transfer fluid circuit is configured to draw frigories and/or calories from the means for storing calories and/or frigories or the first heat exchanger and transfer them to the at least one component (see figure 1, wherein various valves are positioned upstream the means for storing calories and/or frigories, 28, the first heat exchanger, either 30 or 32, the second heat exchanger, 38, and an outside heat exchanger, 8, such that fluid is configurable to move from the at least one component, 26, to the means for storing calories and/or frigories and the first heat exchanger, such that the coolant is configurable to exchange calories or frigories therein and then pass directly back to the at least one component, via the bypass passages and valves, so as to perform the claimed function above),
wherein the at least one component comprises a first component (one of the three structures, 26, shown in figure 1) comprising a battery (par. 11, lines 150-152), a second component (one of the three structures, 26, shown in figure 1) comprising an electric motor (par. 11, lines 150-152, in view of par. 2, lines19-20 wherein the vehicle can be a hybrid which is known to comprise an ICE and an electric motor, such that each would be propulsion plant/drive train components understood to be cooled via NEVEU), and a third component(one of the three structures, 26, shown in figure 1)  comprising an internal combustion engine(par. 11, lines 150-152, in view of par. 2, lines19-20 wherein the vehicle can be a hybrid which is known to comprise an ICE and an electric motor, such that each would be propulsion plant/drive train components understood to be cooled via NEVEU). 
First, NEVEU discloses in an alternate embodiment that the addition of a fourth heat exchanger of the refrigerant fluid circuit (39) capable of forming a condenser and exchanging heat with air intended to enter the passenger compartment of the vehicle (par. 40, lines 448-449) is known. Particularly, NEVEU provides that the application of the condenser of the refrigerant circuit, i.e., the fourth heat exchanger, has more efficiency than that using a heat exchanger of the heat transfer fluid circuit, i.e. the second heat exchanger, as it would be understood to those of ordinary skill within the art that the means for storing calories and/or frigories has a limited amount of energy, as it is dependent upon the amount of calories and/or frigories stored therein to provide the necessary heating/cooling to the passenger compartment. However, NEVEU does not disclose the addition of the condenser, along the refrigerant fluid circuit, is joined with the embodiment of the second heat exchanger of the heat transfer circuit.
TAKEUCHI, however, is within the field of endeavor provided a coolant circuit (10) and a refrigerant circuit (11), which exchange heat with one another (at least via the connection between the two circuits at heat exchangers, 14 and 16). TAKEUCHI, teaches an air conditioner case (18) which incorporates a second heat exchanger (15) of the coolant circuit capable of exchanging heat with an external air flow to be provided to a vehicle passenger compartment (par. 62, lines 1-6), a sixth heat exchanger (19) of the refrigerant fluid circuit capable of exchanging heat with an external air flow to be provided to the vehicle passenger compartment (par. 62, lines 1-6), and a fourth heat exchanger(31) of the refrigerant fluid circuit capable of being a condenser and exchanging heat with an external air flow to be provided to the vehicle passenger compartment (par. 72, lines 1-13). Therefore, TAKEUCHI teaches that it is a known concept to provide that the refrigerant circuit contains both an evaporator and condenser within a duct that provides transferring thermal energy between the heat exchangers of the refrigerant circuit and the air flow to be provided to the interior of the vehicle’s passenger compartment, in addition to a heat exchanger of the coolant circuit that further is able to provide thermal energy transfer to the airflow to be provide to the passenger compartment for the purpose of providing the necessary temperature regulation of the airflow thereto dependent upon the necessary heating or cooling cycle taking place (par. 72, lines 1-13; par. 79, lines 1-6; par. 89, line1 – par. 90, line 7). However, in view of the teachings of NEVEU to provide that the condenser of the refrigerant circuit is more efficient than the condenser of the heat transfer fluid circuit, TAKEUCHI notes that it is necessary to use a heat exchanger of the coolant circuit to exchange heat with the airflow to be provided to the interior of the vehicle so as to reduce a required drive power of the air conditioner of the vehicle, by using the stored energy for the purpose of at least reducing energy for performing air-conditioning and extending cruising range of a vehicle (par. 152, lines 1-5 of TAKEUCHI). Therefore, each of NEVEU and TAKEUCHI provide constraints of each type of heating/cooling method, either solely by the heat transfer fluid at the second heat exchanger which has limited thermal energy or solely by the refrigerant at the fourth heat exchanger that reduces the driving range of a vehicle by using power, such that one having ordinary skill within the might contemplate providing both the second heat exchanger and fourth heat exchanger within the vehicle to enable the necessary cooling/heating to the passenger compartment, as taught within TAKEUCHI, due to the constraints noted by both TAKEUCHI and NEVEU. For example, when there is no heat energy or limited heat energy stored within the means for storing, having the additional condenser of the refrigerant circuit, i.e., the fourth heat exchanger, would be advantageous to provide appropriate heating/cooling by the heat exchanger to provide comfort to the passenger compartment. However, when the vehicle is running low on power, and therefore, driving range, such as a case in hybrid or all-electric vehicles, the passenger compartment may be provided the necessary heating/cooling by a stored thermal energy of the heat transfer circuit.
Therefore, when there are a finite number of identified, predictable solutions, i.e. providing only a second heat exchanger, providing only a fourth heat exchanger, or providing both the second and fourth heat exchangers, such as the case provided by TAKEUCHI, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing the necessary temperature regulation to the passenger compartment of the vehicle, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify NEVEU, by trying to incorporate both the second and fourth heat exchangers within the air duct supplying conditioned air to the passenger compartment, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Secondly, NEVEU does not disclose wherein the installation further comprises a VT shutter configured to direct the air intended to enter the passenger compartment of the vehicle and arranged upstream of the second heat exchanger, the fourth heat exchanger, a first channel and a second channel, the VT shutter controllable to allow: the air to flow into either the first channel or the second channel, a first part of the air to circulate in the first channel and a second part of the air to circulate in the second channel,  and the air to bypass the fourth heat exchanger.
HALLER is within the field of endeavor provided an installation of a motor vehicle (abstract, lines 1-3; figure 1) which utilizes cold storage (30; par. 45, lines 1-6). HALLER teaches a second heat exchanger (28) arranged along a heat transfer circuit (12; par. 41, lines 1-7). The second heat exchanger capable of heating or cooling air intended to enter a passenger compartment of the motor vehicle (par.41, lines 5-6; par.46, lines 1-12). In addition, HALLER teaches a refrigeration circuit (11; par. 40, lines 1-12) which comprises at least a fourth heat exchanger (22) capable of exchanging heat with the air intended to enter the passenger compartment of the vehicle (par. 40, lines 1-12; par. 46, lines 1-12). The installation incorporates a VT shutter (52; figure 4; par. 46, line 1- par. 47, line 8) which divides the airflow duct (50) into two channels, a first channel and a second channel (see figure 4), by being arranged upstream the second heat exchanger (28), the fourth heat exchanger (22), and the first and second channels (see figure 4). The VT shutter is controllable to allow the air to flow into either the first channel or the second channel (depending on the positioning of the flap to either allow air to pass to the heat exchanger, 28, at least, or to bypass), wherein the VT shutter is controllable to allow air to pass through the fourth heat exchanger (see figure 4, wherein the fourth heat exchanger has two parts associated with the first channel and the second channel). Lastly, a first part of the air is capable of being controlled by the VT shutter to circulate through the first channel and a second part of the air to circulate in the second channel (dependent upon the flap to be in an intermediate position to allow control of the temperature of the air by enabling some passage either through or bypassed of the heat exchangers). In particular, HALLER teaches that the purpose of the VT shutter is to regulate the temperature of the air to be supplied to the passenger compartment (par. 46,lines 1-12, in view of par. 40, lines 8-12). As NEVEU does not regulate the temperature of the air through use of a flap, such as the VT shutter, taught by HALLER, the air supplied by NEVEU must pass through all of the heat exchangers within the HVAC duct supplying air to the passenger compartment. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify NEVEU, in view of HALLER, to further incorporate the VT shutter, as claimed, for this reason.

Allowable Subject Matter
Claims 1-8 and 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, in addition to the structural nature of the installation, the following:
“…and wherein the heat transfer fluid circuit and the refrigerant fluid transfer circuit are configured to operate in at least one of the following modes: - a mode in which the heat transfer fluid circulates in a loop comprising at least, successively, the means for storing calories and/or frigories configured to provide the fluid directly and optionally to one of the at least one component, and the second heat exchanger, - a mode in which the heat transfer fluid circulates in a loop comprising at least successively the at least one component and the first heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively a compressor, the fourth heat exchanger, a first regulator, the fifth heat exchanger, a first part of the refrigerant fluid then passing through a second regulator and the first heat exchanger before returning to the compressor, while a second part of the refrigerant fluid is diverted to the compressor, - a mode in which the heat transfer fluid circulates in a loop comprising at least successively the at least one component and the first heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively the compressor, the fourth heat exchanger, the second regulator and the first heat exchanger, and - a mode in which the heat transfer fluid circulates in a loop comprising at least successively the means for storing calories and/or frigories and the at least one component, the refrigerant fluid circulating in a loop comprising at least successively the compressor, the fourth heat exchanger, the first regulator and the fifth heat exchanger.” (claim 1)
While only one mode is necessarily required to be accomplished by the prior art, the prior art does not reasonable disclose, teach, and/or suggest the installation, as structurally, claimed to provide the fluid routing within the modes as claimed by the present invention.  More particularly, the modes require successive flow between the components claimed in the mode, such that, under broadest reasonable interpretation, would require the flow to be from one component to another.  In particular, NEVEU is considered the closest prior art of record. With regards to the first mode of claim 1, NEVEU provides wherein the heat transfer fluid circulates in a loop (20), which is provided with the means for storing calories and/or frigories (28), at least one component (26), and the second heat exchanger (38). The loop does not “successively” provide the fluid to be routed from the means for storing calories and/or frigories to be directly and optionally provided to the at least one component and the second heat exchanger. In fact, the fluid would necessarily be provided to the second heat exchanger prior to being directed to the at least one component. With regards to the second mode of claim 1, NEVEU provides a first heat exchanger (30 or 32) further along the heat transfer loop formed. While, the fluid can flow “successively” from the at least one component to the first heat exchanger (fluid discharges from 26, and flows into valve/bypass of the means for storing calories and/or frigories into the first heat exchanger, 30 or 32 if bypassing 30), NEVEU does not provide wherein the refrigerant circuit is provided in a loop to successively flow along a compressor, the fourth heat exchanger, a first regulator, the fifth heat exchanger, a first part of the refrigerant fluid then passing through a second regulator and the first heat exchanger before returning to the compressor, while a second part of the refrigerant fluid is diverted to the compressor. In fact, NEVEU does not disclose the structures, and positioning, of the first and second regulators, or a bypass to divert a second part of fluid from the fifth heat exchanger to the compressor. With regards to the third mode of claim 1, NEVEU provides in the heat transfer fluid circuit, the fluid can flow “successively” from the at least one component to the first heat exchanger (fluid discharges from 26, and flows into valve/bypass of the means for storing calories and/or frigories into the first heat exchanger, 30 or 32 if bypassing 30). However, within the refrigerant circuit, NEVEU, does not disclose wherein the refrigerant circulates “successively” from the compressor, the fourth heat exchanger, the second regulator and the first heat exchanger. Similarly to the second mode, NEVEU does not disclose or describe the structure or positioning of the second regulator to provide the successive flow, as claimed. Lastly, with regards to the fourth, and final, mode of claim 1, NEVEU could reasonably provide wherein the heat transfer fluid circulates “successively” from the means for storing calories and/or frigories to the at least one component (when the heat transfer fluid bypasses all other components within the fluid flow circuit via valves and bypass pathways). However, within the refrigerant circuit, NEVEU does not disclose a fourth regulator downstream of the fourth heat exchanger to provide the claimed successive flow routing. Similar reasoning provides claim 11 to be allowable over the prior art, in particular NEVEU, as the successive flow among components as claimed is not reasonably disclosed, taught, or suggested by the prior art.
In view of this, the prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, the present invention, and therefore, neither anticipates nor renders obvious, absent impermissible hindsight reasoning, the present invention as characterized by independent claims 1 and 11, and the dependents thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AGATHOCLEOUS (US 2018/0086177 A1), VOSS (US 5,735,133), and DOUARRE (US 8,371,512 B2) disclose the use of thermal storage bodies to provide heating and cooling within vehicle installation systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/20/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763